 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALVARO AVILES                                     No. 1:18-cv-01544-DAD-SKO
12                      Plaintiff,
13           v.                                        ORDER GRANTING IN PART PLAINTIFF’S
                                                       MOTION FOR ATTORNEYS’ FEES, COSTS,
14   SUBARU OF AMERICA, INC., a New                    AND EXPENSES AND AWARDING
     Jersey Corporation                                PLAINTIFF EXPENSES
15
                        Defendants.                    (Doc. Nos. 35, 45)
16

17

18           This matter came before the court on December 17, 2019 for hearing on plaintiff Alvaro

19   Aviles’s motion for the award of attorneys’ fees, costs, and expenses. Attorney Deepak Debavose

20   appeared telephonically on behalf of plaintiff, and attorneys Jacqueline B. Chinery and Danielle

21   N. Duarte appeared telephonically on behalf of defendant Subaru of America, Inc. (“Subaru”).

22   The court has also reviewed the papers filed in connection with plaintiff’s pending motion to re-

23   tax costs and deemed that matter suitable for decision on the papers pursuant to Local Rule

24   230(g). For the reasons set forth below, the court grants in part plaintiff’s motion for the award of

25   attorneys’ fees, costs, and expenses. The court will also construe plaintiff’s motion to re-tax costs

26   as a motion for the award of expenses and grant the motion in part.

27   /////

28   /////
                                                      1
 1                                            BACKGROUND

 2          On June 14, 2018, plaintiff commenced this action against defendant by filing suit in

 3   Fresno County Superior Court. (Doc. No. 1-2 (“Compl.”) at 7.) In his complaint, plaintiff

 4   alleged that a new 2016 Subaru WRX that he purchased in 2015 was delivered to him with

 5   serious defects and nonconformities to warranty. (Id. at ¶ 9.) The complaint asserted causes of

 6   action for: 1) breach of an express warranty in violation of the Song-Beverly Act (“SBA”),

 7   California Civil Code § 1790 et seq.; 2) breach of an implied warranty in violation of the SBA;

 8   and 3) a violation of the “service and repair” provision of the SBA, California Civil Code §

 9   1793.2. (Id. at ¶¶ 16–56.)

10          Defendant then removed the action to this federal court on November 8, 2018. (Doc. No.

11   1.) On July 10, 2019, the parties informed the court that they had reached a settlement. (Doc.

12   No. 28.) Their notice of settlement stated that “[o]nce all terms of the settlement are completed

13   and payment is received by the Plaintiff, and after payment of Plaintiff’s attorney fees, cost and

14   expenses to be determined by agreement of the parties or by noticed motion, the parties shall file

15   an executed Stipulation of Dismissal of the entire action with prejudice.” (Id.)

16          Apparently unable to agree with defendant on the amount of attorneys’ fees, expenses, and

17   costs to be paid, plaintiff filed the pending motion on November 15, 2019. (Doc. Nos. 34, 35.)

18   Defendant filed an opposition to the motion on December 4, 2019. (Doc. Nos. 36, 37.) Plaintiff

19   filed his reply on December 10, 2019. (Doc. No. 40.) After the Clerk of the Court reviewed the

20   Bill of Costs submitted by plaintiff and taxed costs on January 7, 2020, plaintiff filed a motion
21   seeking to re-tax costs on January 15, 2010. (Doc. Nos. 34, 44, 45.) Defendant filed an

22   opposition to the motion to re-tax costs on February 5, 2020. (Doc. No. 48.) Plaintiff filed his

23   reply on February 11, 2020. (Doc. No. 49.)

24                                         LEGAL STANDARD

25          Under California’s SBA, “if [a] buyer prevails in an action . . . , the buyer shall be allowed

26   by the court to recover as part of the judgment a sum equal to the aggregate amount of costs and
27   expenses, including attorney’s fees based on actual time expended, determined by the court to

28   have been reasonably incurred by the buyer in connection with the commencement and
                                                      2
 1   prosecution of such action.” Cal. Civ. Code. § 1794(d). “The plain wording of the statute

 2   requires the trial court to base the fee award upon actual time expended on the case, as long as

 3   such fees are reasonably incurred—both from the standpoint of time spent and the amount

 4   charged.” Robertson v. Fleetwood Travel Trailers of CA, Inc., 144 Cal. App. 4th 785, 817

 5   (2006).

 6                    It requires the trial court to make an initial determination of the
                      actual time expended; and then to ascertain whether under all the
 7                    circumstances of the case the amount of actual time expended and
                      the monetary charge being made for the time expended are
 8                    reasonable. These circumstances may include, but are not limited
                      to, factors such as the complexity of the case and procedural
 9                    demands, the skill exhibited and the results achieved. If the time
                      expended or the monetary charge being made for the time expended
10                    are not reasonable under all the circumstances, then the court must
                      take this into account and award attorney fees in a lesser amount. A
11                    prevailing buyer has the burden of showing that the fees incurred
                      were allowable, were reasonably necessary to the conduct of the
12                    litigation, and were reasonable in amount.
13
     Nightingale v. Hyundai Motor Am., 31 Cal. App. 4th 99, 104 (1994) (citation and internal
14
     quotation marks omitted); see also Goglin v. BMW of North America, LLC, 4 Cal. App. 5th 462,
15
     470 (2016). Under a contingent fee arrangement, “a prevailing buyer represented by counsel is
16
     entitled to an award of reasonable attorney fees for time reasonably expended by his or her
17
     attorney.” Nightingale, 31 Cal. App. 4th at 105 n.6.
18
               “The determination of what constitutes a reasonable fee generally begins with the
19
     ‘lodestar,’ i.e., the number of hours reasonably expended multiplied by the reasonable hourly
20
     rate.” Graciano v. Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 154 (2006) (quoting PLCM
21
     Group, Inc. v. Drexler, 22 Cal.4th 1084, 1095 (2000)). The court will apply the lodestar method
22
     to the Song-Beverly Act because “the statutory language of section 1794, subdivision (d), is
23
     reasonably compatible with a lodestar adjustment method of calculating attorney fees, including
24
     use of fee multipliers.” Robertson, 144 Cal. App. 4th at 818; see also Warren v. Kia Motors
25
     America, Inc., 30 Cal. App. 5th 24, 35 (2018). Moreover, because “[the California] Supreme
26
     Court has held that the lodestar adjustment method is the prevailing rule for statutory attorney fee
27
     awards to be applied in the absence of clear legislative intent to the contrary, [the lodestar
28
                                                       3
 1   adjustment method] . . . is applicable to attorney fee awards under section 1794, subdivision (d).”

 2   Robertson, 144 Cal. App. 4th at 818–19 (citing Ketchum v. Moses, 24 Cal. 4th 1122, 1135–36

 3   (2001); see also Warren, 30 Cal. App. at 35–36.).

 4                  [T]he lodestar is the basic fee for comparable legal services in the
                    community; it may be adjusted by the court based on factors
 5                  including, as relevant herein, (1) the novelty and difficulty of the
                    questions involved, (2) the skill displayed in presenting them, (3)
 6                  the extent to which the nature of the litigation precluded other
                    employment by the attorneys, (4) the contingent nature of the fee
 7                  award. The purpose of such adjustment is to fix a fee at the fair
                    market value for the particular action. In effect, the court
 8                  determines, retrospectively, whether the litigation involved a
                    contingent risk or required extraordinary legal skill justifying
 9                  augmentation of the unadorned lodestar in order to approximate the
                    fair market rate for such services.
10
                                                     ***
11
                    As we [have] explained . . .: “ ‘[a] contingent fee contract, since it
12                  involves a gamble on the result, may properly provide for a larger
                    compensation than would otherwise be reasonable.’ ”
13

14   Ketchum, 24 Cal. 4th at 1132 (internal citation omitted).

15           If a fee request is opposed, “[g]eneral arguments that fees claimed are excessive,

16   duplicative, or unrelated do not suffice.” Etcheson v. FCA US LLC, 30 Cal. App. 5th 831, 848

17   (2018) (quoting Premier Med. Mgmt. Sys. v. Cal. Ins. Guarantee Assoc., 163 Cal. App. 4th 550,

18   564 (2008)). Instead, the opposing party must demonstrate that the hours claimed are duplicative

19   or excessive. Premier Med. Mgmt. Sys., 163 Cal. App. 4th at 562, 564; see also First American

20   Title Ins. Co v. Spanish Inn, Inc., 239 Cal. App. 4th 598, 606 (2015) (“Although defendants
21   argued to the trial court that the ‘amount claimed for attorneys’ fees is not reasonable,’

22   defendants did not respond to First American’s evidence with evidence of their own, as

23   required.”); Gorman v. Tassajara Dev. Corp., 178 Cal. App. 4th 44, 101 (2009) (“The party

24   opposing the fee award can be expected to identify the particular charges it considers

25   objectionable.”).

26   /////
27   /////

28   /////
                                                       4
 1                                          LEGAL ANALYSIS

 2          Plaintiff, as the auto buyer who prevailed in this suit, is entitled to reasonably incurred

 3   attorneys’ fees, costs, and expenses.1 See Cal. Civ. Code § 1794(d). Here, plaintiff seeks: 1) an

 4   award of attorneys’ fees in the amount of $28,058.21; 2) a 50% lodestar multiplier, in the amount

 5   of $14,029.11; and 3) an award of actual costs and expenses incurred in the amount of $3,133.16.

 6   (Doc. No. 35-1 at 7–8.) Plaintiff thus seeks a total award of $45,220.48 in attorneys’ fees and

 7   costs. (Id.) Defendant contends that the lodestar requested by plaintiff is unreasonable and that

 8   an upward multiplier cannot be justified in this case. (Doc. No. 37 at 2–3.) Defendant also

 9   objects to various costs and expenses for which plaintiff seeks reimbursement. (See Doc. Nos.

10   36, 37.)

11   A.     Attorneys’ Fees Request

12          Plaintiff is represented in this case by the Knight Law Group (“Knight Law”), which

13   estimates that attorneys’ fees amount to $28,058.32. (Doc. No. 35-1 at 13.) This includes

14   $23,455.00 billed directly by Knight Law and $4,603.21 billed by Rosner, Barry & Babbitt, LLP

15   (“RBB Law”), the latter “to handle issues related to and formally opposing defendant’s petition to

16   compel arbitration.” (Doc. Nos. 35-2 at 2; 35-3 at 1.)

17          1.      Number of Hours to be Awarded

18          The billing records submitted in support of plaintiff’s motion indicate that Knight Law

19   attorneys expended 72.9 billable hours and that RBB Law attorneys expended 18.9 billable hours

20   on this action. (Doc. Nos. 35-2 at 7–24; 35-3 at 6–12.) A total of eight Knight Law attorneys,
21   two RBB Law attorneys, and one RBB Law staff member billed hours to this case. (Id.)

22          Defendant contends that the number of hours billed by both law firms was unreasonable

23   and unnecessary. First, defendant argues that it made multiple offers to repurchase or replace

24
     1
       The SBA does not explicitly define what constitutes a “prevailing party,” but courts have
25   attempted to clarify this issue. See, e.g., Wohlgemuth v. Caterpillar Inc., 207 Cal. App. 4th 1252,
26   1264 (2012) (holding that a “prevailing party” is the “the party with a net monetary recovery”)
     (citation omitted); Gezalyan v. BMW of N. Am., LLC, 697 F. Supp. 2d 1168, 1170 (C.D. Cal.
27   2010) (defining a “prevailing party” as the party that “achieved its ‘main litigation objective’”)
     (citation omitted). Regardless, the parties here agreed to designate plaintiff as the prevailing
28   party as part of the settlement. (Doc. 35-2, Ex. D at 2:17.)
                                                       5
 1   plaintiff’s vehicle, both before and after this action was filed and that any attorneys’ fees billed

 2   after those settlement offers were made were incurred unreasonably. (Doc. No. 37 at 4–5.)

 3   Second, defendant contends that plaintiff’s counsel has engaged in unjustified and excessive

 4   billing. (Id. at 6–8.) Finally, defendant asks the court to award attorneys’ fees only on a

 5   reasonable hourly basis and decline to apply a multiplier. (Id. at 9.)

 6                  a.      Attorneys’ Fees Accrued After Subaru’s Initial Settlement Offers

 7           With respect to whether attorney hours billed after defendant offered to settle this case in

 8   November 2017, July 2018, and November 2018 are unreasonable, the court notes that defendant

 9   cites no authority to supports its position that plaintiff’s decision to decline those offers renders

10   further litigation unreasonable. That plaintiff eventually reached a settlement of $74,000.00—

11   substantially more than either the purchase price of the vehicle in question ($36,622.72) or

12   defendant’s last settlement proposal ($34,000.00)—appears to validate his decision to continue to

13   litigate this matter. (See Doc. No. 35-1 at 6, 11.) Plaintiff also notes that defendant’s previous

14   settlement offers contained “denial-of-liability” language that he regarded as unacceptable, and

15   that the agreed-upon settlement not only removed the language he found to be objectionable but

16   also included a full statutory buyback of plaintiff’s defective vehicle with incidental and

17   consequential damages and a civil penalty. (Id. at 12.) By declining defendant’s initial offers,

18   plaintiff was eventually able to obtain a more favorable resolution of his claim. The court

19   therefore concludes that the attorney hours expended and attorney’s fees accrued after

20   defendant’s initial settlement offers were made are not unreasonable.
21                  b.      Plaintiff’s Counsel’s Allegedly Excessive and Unjustified Billing

22           Defendant identifies three instances of what it believes to be excessive and unjustified

23   billing by plaintiff’s counsel: 1) 1.9 hours of duplicative and unnecessary internal

24   communications by Knight Law; 2) 5.3 hours of travel time by Knight Law; and 3) 10.1 hours of

25   work by RBB Law opposing defendant’s motion to compel arbitration after the issue had

26   allegedly already been rendered moot. (Doc. No. 37 at 6–8.) For the reasons explained below,
27   the court rejects all three arguments.

28   /////
                                                        6
 1          According to defendant, the 1.9 hours billed by Knight Law for conferencing and emailing

 2   with other attorneys and reviewing the results of various hearings should be discounted as

 3   unnecessary and duplicative internal communications. (Doc. No. 37 at 6–7.) Plaintiff

 4   persuasively argues that these kinds of discussions implicate litigation strategies and are

 5   necessary for the success of the case. (Doc. No. 40 at 9.) Meetings between attorneys are a

 6   routine and necessary part of providing legal representation to the client. Moreover, the two cases

 7   cited by defendant in support of their objection to this 1.9 hours in attorney time stand only for

 8   the proposition that duplicative billing for meetings among attorneys is discouraged. See

 9   Robinson v. Plourde, 717 F. Supp. 2d 1092, 1099 (D. Haw. 2010) (“The general rule is that two

10   professionals cannot bill for attending the same meeting.”); In re Mullins, 84 F.3d 459, 467 (D.C.

11   Cir. 1996) (deducting fees incurred by the two lowest-billing attorneys where three attorneys

12   billed time spent attending a meeting together). A review of the billing records submitted by

13   plaintiff’s counsel in this case does not indicate that there was duplicative billing for the meetings

14   and communications objected to by defendant.

15          Next, defendant contends that the time billed by plaintiff’s counsel for travel to Fresno

16   from Los Angeles to attend a mandatory court–supervised settlement conference should be

17   reduced by half as a matter of course. Defendant provides no rationale for this request. Such an

18   arbitrary reduction has not been the practice in the Eastern District of California:

19                  Courts have sometimes reduced hours billed by attorneys for time
                    spent traveling, but in the Eastern District, courts have generally
20                  compensated attorneys at their full hourly rate for traveling time.
                    See, e.g., Jones v. Cty. of Sacramento, No. CIV S–09–1025 DAD,
21                  2011 WL 3584332, at *15 (E.D. Cal. Aug. 12, 2011) (awarding
                    three hours of travel time from Sacramento to San Jose and back to
22                  conduct deposition at full rate); Jones v. McGill, No. 1:08–cv–
                    00396–LJO–DLB, 2009 WL 1862457, at *3 (E.D. Cal. June 29,
23                  2009) (awarding fifteen hours of travel time for meetings with
                    experts and witnesses at full rate); Davis v. Sundance Apartments,
24                  No. CIV. S–07–1922 FCD GGH, 2008 WL 3166479, at *5 (E.D.
                    Cal. Aug. 5, 2008) (awarding six hours of travel time at full rate).
25

26   Miller v. Schmitz, No. 1:12-cv-00137-LJO-SAB, 2017 WL 633892, at *15 (E.D. Cal. Feb. 15,
27   2017). The approximately 10 hours billed for round-trip travel by car from Los Angeles to

28   Fresno by plaintiff’s counsel is both consistent with this court’s past practice and reasonable.
                                                       7
 1          Defendant also argues that RBB Law billed 10.1 hours in 2019 to prepare an opposition to

 2   a motion to compel arbitration that had become moot in 2018. (Doc. No. 37 at 8.) However, as

 3   plaintiff points out, defendant appears to have misread the date on the billing records—RBB Law

 4   billed the 10.1 hours in attorney time referenced by defendant in 2018, not 2019. (Doc. Nos. 35-3

 5   at 10–12; 40 at 9.)

 6          The court has reviewed the Knight Law billing records and concludes that, for the most

 7   part, the time billed was reasonably incurred in the commencement and prosecution of this action.

 8   However, the court will decline to award attorney Matthew E. Hartman the 14.0 hours he

 9   anticipatorily billed to review and analyze defendant’s opposition to the pending motion for

10   attorneys’ fees and costs, draft a reply to that opposition, and prepare for and appear at the

11   hearing on the pending motion. (Doc. No. 35-2 at 24.) The court notes that plaintiff’s counsel

12   appeared at the hearing telephonically, which eliminates any travel time. Moreover, plaintiff has

13   not provided any evidence to account for the 14.0 hours billed by attorney Hartman following the

14   drafting of the motion. Since the applicant bears the initial burden of presenting some evidence in

15   support of the motion for attorney’s fees, the court declines to award the 14.0 hours anticipatorily

16   claimed by attorney Hartman and will instead award him 1.5 hours, which represents the actual

17   time spent after the motion itself was filed and noticed for hearing.2

18          Accordingly, the court finds the following hours appropriately attributable to the efforts of

19   Knight Law attorneys:
                        Knight Law Attorney/Staff                 Hours          Hours
20
                                                                 Requested      Awarded
21                   Attorney Amy Morse                             3.0            3.0
                     Attorney Daniel Kalinowski                     7.2            7.2
22                   Attorney George Semaan                        16.7           16.7
                     Attorney Kristina Stephenson-Cheang           13.4           13.4
23                   Attorney Maite Colón                           5.3            5.3
24                   Attorney Mitchell Rosensweig                   4.4            4.4
                     Attorney Matthew E. Hartman                   18.3            5.8
25                   Attorney Steve Mikhov                          4.6            4.6
                     Total Hours                                   72.9           60.4
26
27
     2
      Plaintiff’s counsel confirmed at the hearing on the pending motion that approximately 1.5 hours
28   were spent working on the matters in question.
                                                     8
 1          The court has also reviewed the RBB Law billing records at issue here and concludes that

 2   the time billed was reasonably incurred in the commencement and prosecution of this action.

 3   Accordingly, the court finds the following hours appropriately attributable to the efforts of RBB

 4   Law attorneys:

 5
                             RBB Law Attorney/Staff              Hours          Hours
 6
                                                                Requested      Awarded
 7                 Attorney Hallen D. Rosner                       0.9            0.9
                   Attorney Michelle A. Cook                      17.7           17.7
 8                 Legal Assistant Lilia F. Guizar                 0.3            0.3
                   Total Hours                                    18.9           18.9
 9

10          2.         Hourly Rates to be Applied
11          Next, the court must determine whether the hourly rates requested by plaintiff’s attorneys
12   are reasonable.
13          Under California law, when awarding attorney’s fees under § 1794(d), the relevant inquiry
14   is whether “the monetary charge being made for the time expended [is] reasonable” under all the
15   circumstances including “factors such as the complexity of the case and procedural demands, the
16   skill exhibited and the results achieved.” Goglin v. BMW of North America, LLC, 4 Cal. App. 5th
17   462, 470 (2016) (quoting Nightingale, 31 Cal. App. 4th at 104). California courts therefore focus
18   on the reasonable hourly rate for the work performed by the counsel performing that work,
19   regardless of the forum in which that work was performed and without regard to typical hourly
20   rates in the forum in which the matter was litigated.3 See Goglin, 4 Cal. App. 5th at 470
21

22
     3
       The court is aware that, in awarding attorneys’ fees under the Song-Beverly Act, other district
     courts have required “[t]he fee applicant . . . [to] produc[e] satisfactory evidence that the
23   requested rates are in line with those prevailing in the community for similar services of lawyers
     of reasonably comparable skill and reputation.” Base v. FCA US LLC, No. 17-cv-01532-JCS,
24   2019 WL 4674368, at *4 (N.D. Cal. Sept. 25, 2019) (citing Jordan v. Multnomah Cnty., 815 F.2d
     1258, 1263 (9th Cir. 1987)); see also Self v. FCA US LLC, No. 1:17-cv-01107-SKO, 2019 WL
25   1994459, at *4–5 (E.D. Cal. May 6, 2019); Hall v. FCA US LLC, No. 1:16-cv-0684-JLT, 2018
26   WL 2298431, at *5–6 (E.D. Cal. May 21, 2018). Citing to Ninth Circuit and Supreme Court
     precedent, these courts have stated that the “relevant community” in determining a prevailing
27   market rate is the forum in which the district court sits and then analyzed whether the rates
     requested by counsel are reasonable in light of rates paid to attorneys of similar skill and
28   experience in the forum district. See, e.g., Self, 2019 WL 1994459, at *4–6. This, however, is the
                                                         9
 1   (affirming a fee award applying a hourly rate of $575 per hour in a SBA case on the grounds that

 2   the trial court had considered the evidence that the client agreed to compensate counsel at the rate

 3   of $575 an hour (later increased to $625), other state and federal courts had awarded the attorney

 4   comparable rates in similar cases, and the trial court had observed the attorney’s skills first hand,

 5   while not even mentioning the prevailing rates in the trial court’s area); see also Filiberto Negrete

 6   v. Ford Motor Co. et al., No. ED CV 18-1972-DOC (KKx), 2019 WL 4221397, at *3 (C.D. Cal.

 7   June 5, 2019) (“Plaintiff has demonstrated that counsel has been awarded attorneys’ fees at

 8   similar rates under the Song-Beverly Act. . .. Such evidence is generally sufficient to show that

 9   an attorney’s hourly rates are reasonable.”). The fee applicant bears the burden of producing

10   satisfactory evidence that the fees incurred were “reasonable in amount.” Goglin, 4 Cal. App. 5th

11   at 470 (quoting Nightingale, 31 Cal. App. 4th at 104); see also Blum v. Stenson, 465 U.S. 886,

12   895 n.11 (1984).

13   /////

14   /////

15   /////

16   /////

17
     framework that federal courts apply to motions seeking attorneys’ fees pursuant to a federal
18
     statute. The court is aware of no authority holding that a federal court must apply that same
19   framework when awarding attorneys’ fees pursuant to the Song-Beverly Act, a California statute.
     Indeed, the California Court of Appeal in Goglin did not engage in that forum-based rate analysis
20   and, as evidenced by the many state court fee orders that the parties have pointed this court to,
     state courts generally do not engage in that analysis. The undersigned, therefore, considers the
21   pending motion under the standard articulated by the California Court of Appeal in Goglin and
22   will determine “whether the monetary charge being made for the time expended [is] reasonable”
     in light of “the complexity of the case and procedural demands, the skill exhibited and the results
23   achieved.” 4 Cal. App. 5th at 470 (internal quotation marks and citation omitted). This approach
     will appropriately result in plaintiff’s counsel being compensated at the same hourly rates they
24   would have received in state court rather than some lower rate based solely on the removal of the
     action to federal court. Finally, even if the rate determination framework utilized in motions
25   seeking attorneys’ fees pursuant to federal statutes were to apply in this case, the court notes that
26   the hourly rates found to be reasonable by this order would be the same under that framework.
     For, under the “relevant community”/“forum district” analysis, this court would look to the orders
27   of state courts within the Eastern District of California and conclude that those same rates are
     consistent with those prevailing in the community for similar services. See Tenorio v. Gallardo,
28   No. 1:16-cv-00283-DAD-JLT, 2019 WL 3842892, at *2 n.1 (E.D. Cal. Aug. 15, 2019).
                                                        10
 1            Knight Law requests the following hourly rates for its attorneys who worked on this case:

 2
                         Knight Law Attorney                      Requested            Years of
 3                                                               Hourly Rate          Experience
             Attorney Amy Morse                                    $350.00              6 years
 4           Attorney Kristina Stephenson-Cheang                   $375.00             11 years
             Attorney Mitchell Rosensweig                          $325.00              7 years
 5           Attorney Maite Colón                                  $275.00              8 years
 6           Attorney Daniel Kalinowski                            $250.00              4 years
             Attorney George Semaan                                $225.00              3 year
 7           Attorney Matthew E. Hartman                           $350.00             20 years
             Attorney Steve Mikhov                                 $550.00             16 years
 8

 9   (Doc. No. 35-2 at 8–10.) RBB Law requests the following hourly rates for its attorneys who
10   worked on this matter:
11
                          RBB Law Attorney                        Requested            Years of
12                                                               Hourly Rate          Experience
             Attorney Hallen D. Rosner                         $640.00, $660.00        36 years
13           Attorney Michelle A. Cook                         $220.00, $250.00         2 years
             Legal Assistant Lilia F. Guizar                       $150.00              3 years
14

15   (Doc. No. 35-3 at 7–8.)
16            In support of the rates requested by his attorneys, plaintiff has submitted the declarations
17   of attorneys Mikhov and Rosner and rate determinations in other cases for some of the same
18   attorneys who billed hours in this case. (See Doc. Nos. 35-2, 35-3.) These declarations both set
19   out the rates that these attorneys and other lawyers from their respective firms charged in this case
20   and aver that those requested rates are reasonable. (Id.) Included in attorney Mikhov’s
21   declaration are several hourly rate determinations by state courts in SBA actions with respect to
22   some of the same attorneys who worked on this case. (See Doc. No. 35-2 at 10–16.) Attorney
23   Mikhov’s declaration and the cited cases demonstrate that various superior courts in California
24   have awarded the following rates in SBA actions to the following attorneys: attorney Mikhov has
25   been awarded hourly rates of up to $550.00; attorney Rosner, up to $640.00; attorney Morse,
26   between $350.00 to $375.00; and attorney Stephenson-Cheang, between $325.00 and $375.00.
27   (Id.)
28
                                                       11
 1            Because “the reasonable value of attorney services is variously defined as the hourly

 2   amount to which attorneys of like skill in the area would typically be entitled,” Ketchum, 24 Cal.

 3   4th at 1133, the court finds that evidence of what some of the attorneys have previously been

 4   awarded when litigating other SBA actions assists this court in determining what the reasonable

 5   hourly rates should be in this case. See also Goglin, 4 Cal. App. 5th at 470; Filiberto Negrete,

 6   2019 WL 4221397, at *3. Having considered the state court orders submitted by plaintiff as well

 7   as the other evidence presented, the court concludes that the following rates are reasonable:

 8
                Knight Law Attorney                   Requested         Hourly Rate         Years of
 9
                                                     Hourly Rate         Awarded           Experience
10   Attorney Amy Morse                                $350.00           $350.00             6 years
     Attorney Kristina Stephenson-Cheang               $375.00           $350.00            11 years
11   Attorney Mitchell Rosensweig                      $325.00           $325.00             7 years
     Attorney Maite Colón                              $275.00           $275.00             8 years
12   Attorney Daniel Kalinowski                        $250.00           $250.00             4 years
13   Attorney George Semaan                            $225.00           $225.00             3 year
     Attorney Matthew E. Hartman                       $350.00           $350.00            20 years
14   Attorney Steve Mikhov                             $550.00           $500.00            16 years
15
                 RBB Law Attorney                     Requested         Hourly Rate          Years of
16                                                   Hourly Rate         Awarded            Experience
17   Attorney Hallen D. Rosner                      $640.00 (2018),    $640.00 (2018)        36 years
                                                    $660.00 (2019)     $660.00 (2019)
18   Attorney Michelle A. Cook                      $220.00 (2018),    $220.00 (2018),        2 years
                                                    $250.00 (2019)     $250.00 (2019)
19   Legal Assistant Lilia F. Guizar                   $150.00            $150.00             3 years
20            1. Lodestar Calculation
21            Based on the hours and hourly rates that the court has awarded plaintiff’s attorneys, the
22   lodestar here totals $23,683.21. The court’s calculations in reaching this amount are reflected
23   below:
24   /////
25   /////
26   /////

27   /////
     /////
28
                                                       12
 1     Law              Legal Professional              Hours           Hourly Rate         Lodestar
       Firm                                            Awarded           Awarded
 2
      Knight      Attorney Amy Morse                      3               $350.00           $1050.00
 3     Law        Attorney Kristina Stephenson-          13.4             $350.00           $4690.00
                  Cheang
 4                Attorney Mitchell Rosensweig              4.4           $325.00           $1430.00
                  Attorney Maite Colón                      5.3           $275.00           $1457.50
 5                Attorney Daniel Kalinowski                7.2           $250.00           $1800.00
 6                Attorney George Semaan                   16.7           $225.00           $3757.50
                  Attorney Matthew E. Hartman               5.8           $350.00           $2030.00
 7                Attorney Steve Mikhov                     4.6           $500.00           $2300.00

 8     RBB        Attorney Hallen D. Rosner                0.9        $640.00 (2018)         $582.00
 9     Law                                                            $660.00 (2019)
                  Attorney Michelle A. Cook                17.7       $220.00 (2018),       $3,897.00
10                                                                    $250.00 (2019)
                  Legal Assistant Lilia F. Guizar          0.3           $150.00             $45.00
11                                                                             Total:      $23,039.00
12
            2. Lodestar Multiplier
13
            Next, plaintiff urges this court to add a 50% lodestar multiplier. (Doc. No. 35-1 at 20.)
14
     Plaintiff argues that the risk and contingent nature of this litigation warrants a 20% upward
15
     multiplier and that the delay in payment warrants a 30% upward multiplier. (Id. at 22.)
16
     According to plaintiff, “there always existed the possibility that Plaintiff would not prevail” and
17
     that “Plaintiff’s attorneys advanced all litigation costs and expenses without reimbursement.”
18
     (Id.) Defendant argues that an upward multiplier is not warranted here because “this case did not
19
     present novel or difficult questions of law or fact” and the “facts were not significant disputed and
20
     little discovery was required.” (Doc. No. 37 at 10.) For the following reasons, the court declines
21
     to apply a lodestar multiplier.
22
            As discussed above, the lodestar may be “augmented or diminished by taking various
23
     relevant factors into account, including (1) the novelty and difficulty of the questions involved
24
     and the skill displayed in presenting them; (2) the extent to which the nature of the litigation
25
     precluded other employment by the attorneys; and (3) the contingent nature of the fee award,
26
     based on the uncertainty of prevailing on the merits and of establishing eligibility for the award.”
27
     Robertson, 144 Cal. App. 4th at 819; see also Warren v. Kia Motors America, Inc., 30 Cal. App.
28
                                                      13
 1   5th 24, 35 (2018).

 2            Plaintiff does not contend that his attorneys were precluded from seeking other

 3   employment; accordingly, the court will consider only the novelty and difficulty of the questions

 4   involved in this action and the skill of the attorneys in resolving them, as well as the contingent

 5   nature of the fee award.

 6            According to plaintiff, “[t]his case required a range of specialized knowledge including:

 7   (1) an understanding of the full scope of consumer protection laws . . . ; (2) knowledge of the

 8   intricacies of automobiles . . . ; and (3) knowledge of auto manufactures’ and dealers’ policies and

 9   protocols for repairing vehicles and complying with their legal obligations.” (Doc. No. 35-1 at

10   16.) In addition, plaintiff touts that the “excellent result [in this case] was achieved due to

11   Plaintiff’s attorneys’ skill and expertise in lemon law cases . . . and [their] zealous

12   representation.” (Id. at 6.) He further adds:

13                   Counsels’ skill is evidenced by the size of the settlement as well as
                     the nominal time expended on litigation tasks, which results in
14                   lower overall billing. Plaintiff’s attorneys do not spend inordinate
                     time researching because they specialize in this area of law. Nor do
15                   they spend unreasonable time preparing pleadings because they are
                     able to use documents from other cases that need only be edited,
16                   rather than written from scratch. While substantial fees have been
                     incurred, those fees led to the execution of effective strategies that
17                   result in superlative results for Knight Law clients, like Plaintiff
                     here.
18

19   (Id. at 18.)

20            Nonetheless, the undersigned finds the questions involved in this SBA to have been of
21   ordinary complexity and neither novel nor difficult. Indeed, the issues presented by this case

22   have recently been addressed in several other cases brought before this court, many of which

23   involved the same attorneys who appeared in this action. See, e.g., Self, 2019 WL 1994459; Hall,

24   2018 WL 2298431; Garcia v. FCA US LLC, 1:16-cv-00730-JLT (E.D. Cal. March 7, 2018);

25   Sekula v. FCA US LLC, No. 1:17-cv-00460-DAD-JLT, 2019 WL 5290903 (E.D. Cal. Oct. 18,

26   2019).
27            Moreover, although plaintiff’s attorneys certainly served their client quite competently in

28   this case, the court cannot find that they demonstrated exceptional skill in doing so. The court has
                                                       14
 1   reviewed the pleadings filed in this action and finds that the skills displayed by counsel were of

 2   the quality to be expected in a relatively cut-and-dry case that did not feature any depositions or

 3   substantive motions practice. (Doc. No. 37 at 2; see Doc. No. 35-1 at 10.)

 4           As noted, plaintiff also contends that the contingent nature of this case justifies an upward

 5   multiplier. “The purpose of a fee enhancement, or so-called multiplier, for contingent risk is to

 6   bring the financial incentives for attorneys enforcing important constitutional rights . . . into line

 7   with incentives they have to undertake claims for which they are paid on a fee-for-services basis.”

 8   Ketchum, 24 Cal. 4th at 1132.

 9                   A contingent fee must be higher than a fee for the same legal
                     services paid as they are performed.           The contingent fee
10                   compensates the lawyer not only for the legal services he renders
                     but for the loan of those services. The implicit interest rate on such
11                   a loan is higher because the risk of default (the loss of the case,
                     which cancels the debt of the client to the lawyer) is much higher
12                   than that of conventional loans.
13   Id. (citation and internal quotation marks omitted). However, plaintiff’s counsel acknowledged at

14   the hearing on the pending motion that Knight Law would be receiving a percentage of the

15   $74,000.00 settlement payment obtained on plaintiff’s behalf in this action. Because that

16   contingency payout already represents a premium for the risk incurred by counsel in undertaking

17   this representation, in addition to the attorney’s fees that plaintiff’s counsel is entitled to receive

18   pursuant to the SBA, the court need not apply an upward multiplier on the basis of contingent

19   risk.

20           Similarly, the court finds that an upward multiplier due to any delay in payment of fees to
21   plaintiff’s counsel is unwarranted here. Plaintiff contends that “SUBARU dragged this case out

22   for more than one (1) year before agreeing to a settlement offer . . . [and that] Plaintiff’s attorneys

23   are not paid at all if they lose and need to absorb significant delay in being paid if Plaintiff does

24   win.” (Doc. No. 35-1 at 22.) Be that as it may, the court is not convinced that: 1) defendant is

25   solely to blame for any delay in resolving this action; and 2), even if it was, it does not appear to

26   the court that any period of delay was so egregious so as to justify an upward multiplier.
27           Accordingly, the court declines to apply a lodestar multiplier under the circumstances of

28   this case.
                                                        15
 1   B.     Plaintiff’s Request for Costs and Expenses

 2          Finally, plaintiff seeks an award for costs and expenses incurred by his counsel in

 3   litigating this matter. He first sought them in a Bill of Costs, justification for which was provided

 4   in the pending motion for attorneys’ fees. (Doc. Nos. 34; 35-1 at 22–23.) The Clerk of the Court

 5   approved $515.00 in costs, rejecting the other $2,618.16 claimed, the bulk of which consisted of

 6   expert witness fees. (Doc. No. 44.) Plaintiff then filed a motion to re-tax costs pursuant to Local

 7   Rule 292(e) on January 15, 2020. (Doc. No. 45.)

 8          Federal Rule of Civil Procedure 54(d) provides that “costs—other than attorney’s fees—

 9   should be allowed to the prevailing party.” Title 28 U.S.C § 1920 enumerates those costs that

10   may be taxed by the Clerk of the Court; fees for expert witnesses not appointed by the court are

11   not included as a taxable cost. See Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437

12   (1987) (holding that “absent explicit statutory or contractual authorization for the taxation of the

13   expenses of a litigant’s witness as costs, federal courts are bound by the limitations set out in 28

14   U.S.C. § 1821 and § 1920”). In contrast, any “claim for attorney’s fees and related nontaxable

15   expenses must be made by motion unless the substantive law requires those fees to be proved at

16   trial as an element of damages.” Fed. R. Civ. P. 54(d)(2)(A) (emphasis added).

17          California law, however, permits plaintiffs who prevail in SBA cases to recover costs and

18   expenses, including expert witness fees. See Cal. Civ. Code § 1794(d); Jensen v. BMW of N. Am.,

19   Inc., 35 Cal. App. 4th 112, 138 (1995), as modified on denial of reh’g (June 22, 1995) (noting

20   with regards to § 1794, “the addition of awards of ‘costs and expenses’ by the court to the
21   consumer to cover such out-of-pocket expenses as filing fees, expert witness fees, marshal[]'s

22   fees, etc., should open the litigation process to everyone”) (emphasis added). Applying § 1794(d)

23   here, the court determines that expert witness fees are recoverable Clausen v. M/V NEW

24   CARISSA, 339 F.3d 1049, 1064–66 (9th Cir. 2003), as amended on denial of reh’g (Sept. 25,

25   2003) (applying Oregon statute approving expert witness fees because the law was “an ‘express

26   indication’ of a state legislature’s ‘special interest in providing litigants’ with full compensation
27   for reasonable sums” in pursuit of a statutory claim). However, § 1794(d) only answers the

28   question of whether plaintiff may recoup expert witness fees—it does not answer the question of
                                                       16
 1   how plaintiff must seek reimbursement.4

 2          Because the recovery of “costs in federal district court is normally governed by Federal

 3   Rule of Civil Procedure 54(d) even in diversity cases”, Champion Produce, Inc. v. Ruby Robinson

 4   Co., Inc., 342 F.3d 1016, 1022 (9th Cir. 2003), the appropriate vehicle for plaintiff to recoup

 5   expert witness fees and other expenses is by motion brought pursuant to Rule 54(d)(2)(A), not by

 6   taxation through a Bill of Costs. The language of § 1794(d) is consistent with this approach:

 7                  If the buyer prevails in an action under this section, the buyer shall
                    be allowed by the court to recover as part of the judgment a sum
 8                  equal to the aggregate amount of costs and expenses, including
                    attorney's fees based on actual time expended, determined by the
 9                  court to have been reasonably incurred by the buyer in connection
                    with the commencement and prosecution of such action.
10

11   Cal. Civ. Code § 1794(d) (emphasis added). Whereas taxable costs are awarded as a matter of

12   course, and a court must justify its refusal to award such costs, Champion Produce, 342 F.3d at

13   1022 (holding that a “district court must ‘specify reasons’ for its refusal to award costs” because

14   “Federal Rule of Civil Procedure 54(d)(1) establishes that costs are to be awarded as a matter of

15   course in the ordinary course”) (citation omitted), the party claiming expert witness fees must

16   demonstrate to the court, by motion, that its request is reasonable. See Fed. R. Civ. P.

17   54(d)(2)(A); Cal. Civ. Code § 1794(d). This logic is precisely why plaintiff was required to and

18   is seeking attorneys’ fees by motion and not via a Bill of Costs.

19          Accordingly, the court will construe plaintiff’s motion to retax costs as a request for

20   expenses pursuant to Rule 54(d). Defendant objects to plaintiff’s request, arguing that plaintiff’s
21   expert witness fee costs are unreasonable and that plaintiff is “plainly attempting to enlarge a

22   costs award” by incurring expenses even after the parties had reached a settlement. (Doc. Nos. 36

23

24   4
       The court recognizes that district courts in this circuit are divided as to whether expert witness
     fees and other costs and expenses are recoverable in federal court pursuant to § 1794(d), and, if
25   so, whether such costs and expenses are taxable in a Bill of Costs or must be sought via motion.
26   Compare Base v. FCA US LLC, No. 17-cv-01532-JCS, 2020 WL 363006, at *6–7 (N.D. Cal. Jan.
     22, 2020) (listing and comparing cases), and Zomorodian v. BMW of N. Am., LLC, 332 F.R.D.
27   303, 307 (C.D. Cal. 2019), with Self v. FCA US LLC, No. 1:17-cv-01107-SKO, 2019 WL
     1994459, at *15 (E.D. Cal. May 6, 2019), and Hall v. FCA US LLC, No. 1:16-cv-0684-JLT, 2018
28   WL 2298431, at *10 (E.D. Cal. May 21, 2018).
                                                       17
 1   at 4; 48 at 4–5.) Defendant points out that plaintiff accepted defendant’s $74,000.00 settlement

 2   proposal on July 2, 2019, and the parties reached an agreement on most of the material terms of

 3   the settlement by July 3, 2019. (Doc. No. 26; 36 at 4.) Plaintiff’s expert witness nonetheless

 4   billed three-and-a-half hours for work performed on July 7, 2019 and an additional three hours for

 5   work performed on July 8, 2019, the day the parties officially settled and put the settlement terms

 6   on the record. (Doc. No. 27.) Plaintiff contends that the expert witness continued to work

 7   because “it was possible that settlement negotiations could unravel if the parties could not agree

 8   to certain material terms.” (Doc. No. 49 at 5.) This alone is not dispositive, as litigants should, in

 9   good faith, not unnecessarily incur costs and expenses negotiations that appear likely to conclude

10   with a settlement being reached. However, here, it appears plaintiff was running up against the

11   July 9, 2019 expert disclosure deadline established by the scheduling order in this case, which

12   required disclosure of any expert witnesses and reports pursuant to Federal Rule of Civil

13   Procedure 26. (See Doc. No. 9 at 3.) Any delay could have thus cost plaintiff his expert witness.

14           Accordingly, given these circumstances the court finds plaintiff’s $2,362.50 in expert

15   witness fees were reasonably incurred.5

16           The court will also award $153.75 in jury fees incurred by plaintiff before removal to this

17   court as reasonably incurred, though it declines to award the $101.91 “associated with the

18   complaint and summons as well as fees for attorney services and messenger court filings and

19   service” because plaintiff’s counsel has failed to explain how they arrived at that figure. (See

20   Doc. Nos. 34; 45 at 10–11.)
21   /////

22   /////

23   /////

24                                             CONCLUSION

25   5
       Of course, the parties could have considered stipulating to a modification of the scheduling
26   order in light of the ongoing settlement negotiations but apparently did not think to do so. The
     court also notes that its resolution of this issue would have been assisted by plaintiff’s counsel
27   pointing out the impending disclosure deadline under the schedule order rather than merely
     arguing that the expert had to continue to perform work on the days in question because “the case
28   might not have settled.”
                                                        18
 1        For the reasons set forth above:

 2        1.     Plaintiff’s motion for attorneys’ fees and costs (Doc. No. 35) is granted in part;

 3        2.     Plaintiff’s motion to re-tax costs (Doc. No. 45) is construed as a motion for

 4               expenses and is granted in part;

 5        3.     The court awards plaintiff $23,039.00 in attorneys’ fees based on the lodestar

 6               analysis; and

 7        4.     In addition, the court awards plaintiff expenses in the amount of $2,516.25.

 8   IT IS SO ORDERED.
 9
       Dated:   February 21, 2020
10                                                   UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    19
